Citation Nr: 1141905	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-26 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include an adjustment disorder.


REPRESENTATION

Veteran represented by:	Michael A. Steinberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2011 hearing at the RO.  A transcript of that hearing has been included in the Veteran's VA claims folder.

The Board notes that the RO denied service connection for an adjustment disorder, claimed as emotional impairment/anxiety or depression.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As posttraumatic stress disorder was also diagnosed in August 2010, the Board has rephrased the issue as reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand

VA is required by statute and regulations to assist a veteran by obtaining evidence that may support the veteran's claim, including in some cases a medical examination.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In this case, the Veteran seeks service connection for a psychiatric disorder to include chronic adjustment disorder.  The Veteran has essentially testified that while he served as an Air Force medic in Taiwan during the Vietnam War, he provided care and assistance to wounded soldiers which included many stressful situations that he contends caused his depression and anxiety and which caused him to use drugs and alcohol as a means of treating his psychiatric symptoms.  The record includes the Veteran's DD 214 which shows that the Veteran served 7 months and 9 days overseas where he served as a "medical service specialist."  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Board observes that the Veteran was diagnosed in a May 2008 VA psychiatric assessment with an adjustment disorder, depressed mood, resolved.  The Veteran's term of service was, according to his testimony, cut short in-part due to his inability to deal with the stress of his assigned duties.  See hearing transcript at page 9.  The Veteran has testified that he used drugs and alcohol after his discharge as a way of treating the psychiatric symptoms he experienced as a result of his active duty service.  See hearing transcript at pages 9-11.  The record does not include a thorough psychiatric compensation and pension examination addressing the etiology of the Veteran's psychiatric disorder.  In sum, the Board finds that all of the elements announced in McLendon have been met and that an examination is in order.

The Board also observes that the record does not include the Veteran's service personnel file which may include documentation that would shed light on the Veteran's claim and assist in the adjudication of the Veteran's claim.  In accordance with 38 C.F.R. § 3.159, the Board finds that VBA should take reasonable steps to obtain evidence that may support the Veteran's claim including obtaining the Veteran's service personnel file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete service personnel file from the National Personnel Records Center (NPRC).  

2.  Following the foregoing, VBA shall provide the Veteran with a psychiatric examination by an appropriate VA examiner.  The claims folder should be forwarded to the examiner for review and the examiner should indicate in the examination report that such review occurred.  The examiner shall provide a description of the nature and extent of any current psychiatric disorder manifested by the Veteran.  Any diagnostic testing deemed to be appropriate by the examiner shall be completed.  

The examiner shall further provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed psychiatric disorder is related to the Veteran's active duty service.  

3.  Ensure the above development has been properly completed and that the examination report and opinion are complete and responsive, conduct any other development deemed warranted and then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


